Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amended claims filed on 08/09/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Hamza Algibhah’s approval, authorization for this examiner’s amendment was given in a telephone interview with Stephen Straub (Reg. No. 43,938) on 09/08/2021.

The application has been amended as follows:
Claim 1 (currently amended):     A communications method, comprising:
	setting a first threshold value for a first key value type;
	setting a second threshold value for a second key value type; 
	storing in a first Session Border Controller (SBC), a Session Initiation Protocol (SIP) message blocking threshold number for each of a plurality of different key values, wherein said storing in the first SBC, a SIP message blocking threshold number for each of a plurality of different key values includes: (i) storing the first threshold value as the SIP message blocking threshold number for each key value being of the first key value type, and (ii) storing said second threshold value as the SIP message blocking threshold number for each key value being of the second key value type;
	storing at the first SBC a first key value count, said first key value count indicating the number of SIP messages from which the first key value was extracted, each of the SIP messages from which the first key value was extracted being a SIP message that caused a SIP message processing failure;
	enabling message blocking at [[a]] the first SBC the first key value in response to the first key value count reaching the SIP message blocking threshold number for the first key value 
	receiving, at the first Session Border Controller, a first SIP 
	determining, at the first SBC, if message blocking is enabled for one or more key values included in the first SIP message; and
	performing, at the first SBC, one of:
	 i) dropping the first SIP message in response to determining that message blocking is enabled for one or more key values included in the first SIP message; and
	 ii) processing the first SIP message in response to determining that message blocking is not enabled for a key value included in the first SIP message.
Claim 2 (original):	The method of claim 1, wherein said key values included in the first SIP message include at least one of a call-id value, a calling party value, a called party value, a called party value and a calling party value, and a peer device Internet Protocol address value.
Claim 3 (original):     The method of claim 2, further comprising:
	receiving, at the first SBC, from a second SBC, a message indicating key values in a second SIP message that caused a SIP message processing failure at the second SBC; and
	updating a count of key values stored at the first SBC for each of the indicated key values in the second SIP message.
Claim 4 (currently amended):     The method of claim 3, 
	wherein said updating the count of key values stored at the first SBC for each of the indicated key values in the second SIP message includes updating the first key value count stored at the first SBC when the first key value is one of said indicated key values in the second SIP message.
Claim 5 (currently amended):	      The method of claim [[4,]] 1, 
	
	
	wherein the first key value count is stored in persistent memory at the first SBC.
Claim 6 (currently amended):     The method of claim [[5,]] 1, further comprising: 
	setting a lower SIP message blocking threshold value for [[a]] the first key value type than [[a]] the second key value type; 
	wherein each key value corresponds to a key value type; and 
	wherein said first key value type blocks fewer SIP messages than said second key value type.

	operating the second SBC to receive the second SIP message; 
	identifying key values in the second SIP message;
	detecting at the second SBC a SIP message processing failure caused by the processing of said second SIP message; and
	communicating to other SBCs key values included in said second SIP message along with an indication that the communicated key values were associated with a SIP message processing failure.
Claim 8 (previously presented):	    The method of claim 3, 
	wherein said first and second SBCs are part of a plurality of SBCs forming a cluster of SBCs, each of said SBCs in said cluster of SBCs upon the detection of a SIP message processing failure communicating key values extracted from the SIP message being processed by the SBC at the time of the SIP message processing failure to the other SBCs of the cluster of SBCs.
Claim 9 (previously presented):	     The method of claim 8, further comprising:
	tracking SIP message processing failures by key value, said tracking SIP message processing failures by key value including updating by each SBC of the cluster a key value count for each key value included in a SIP message that caused or was being processed during a SIP message processing failure at any one of the SBCs in the cluster of SBCs during a first time period.
Claim 10 (original):	The method of claim 9, wherein said tracking includes storing by each SBC the updated key value counts with the corresponding key value in a record within the memory of the SBC.
Claim 11 (original):	The method of claim 10, wherein each SBC stores key value counts for call-id values, calling party values, called party values, called party and calling party values, and peer device Internet Protocol address values.
Claim 12 (currently amended):	A method comprising:
	setting a first threshold value for a first key value type;
	setting a second threshold value for a second key value type; 
	storing in a first Session Border Controller (SBC), a message blocking threshold number for each of a plurality of different key values, wherein said storing in the first SBC, a message blocking threshold number for each of a plurality of different key values includes: (i) storing the first threshold value as the message blocking threshold number for each key value being of the first key value type, and (ii) storing said second threshold value as the message blocking threshold number for each key value being of the second key value type;
	storing, by [[a]] the first SBC,  until a reboot of the entity, said one or more key values including a first key value, said first key value being a first key value type;
storing at the first SBC a first key value count, said first key value count indicating the number of messages from which the first key value was extracted, each of the messages from which the first key value was extracted being a message that was being processed by an entity when the entity processing the message experienced a message processing failure;
	receiving, by the first SBC 
	performing, by the first SBC, a message processing failure verification check on the first message to determine whether to process said first message or drop said first message, the message processing failure verification check including:
		extracting, by the first SBC, one or more key values from one or more of 	the plurality of message headers; and
	determining, by the first SBC, whether to process said first message or to drop said first message based on said	one or more extracted key values extracted by the first SBC from one or more of the plurality of message headers of the first message.
Claim 13 (currently amended):	The method of claim 12,
	 wherein said first SBC is one of a plurality of SBCs included in a cluster of SBCs; and
	wherein said first message includes a Session Initiation Protocol request.
Claim 14 (original):	The method of claim 13, further comprising:
	storing at the first SBC a key value count for each key value extracted from a message being processed by one of the SBCs of the cluster of SBCs when the SBC processing the message experienced a message processing failure; and
	wherein said determining, by the first SBC, whether to process said first message or to drop said first message based on said one or more extracted key values from said first message includes comparing said one or more key values extracted from said first message to a key value drop list generated by the first SBC based on key values identified by SBCs of the cluster of SBCs as being extracted from messages being processed at a time when the SBC processing the message experiences a message processing failure.
Claim 15 (currently amended):	The method of claim 12, further comprising:
	storing at the first SBC in persistent memory a key value count for each key value extracted from a message being processed by the first SBC when the first SBC experiences a message processing failure; [[and]]
	wherein said first key value count is stored in said persistent memory; and
	wherein said determining, by the first SBC, whether to process said first message or to drop said first message based on said one or more extracted key values from said first message includes comparing said one or more key values extracted from said first message to a key value drop list generated by the first SBC based on key values identified by the first SBC as being extracted from messages being processed at a time when the first SBC experiences a message processing failure.

	a first Session Border Controller (SBC) including a first processor configured to control the first SBC to:
	set a first threshold value for a first key value type;
	set a second threshold value for a second key value type; 
	store in a first Session Border Controller (SBC), a Session Initiation Protocol (SIP) message blocking threshold number for each of a plurality of different key values, wherein said storing in the first SBC, a message blocking threshold number for each of a plurality of different key values includes: (i) storing the first threshold value as the message blocking threshold number for each key value being of the first key value type, and (ii) storing said second threshold value as the message blocking threshold number for each key value being of the second key value type;
	store, by the first SBC, one or more key values extracted from a message being processed by an entity when the entity processing the message experiences a message processing failure, said message processing failure being a software failure which causes the entity which experiences the message processing failure to crash and cease to provide message processing services until a reboot of the entity, said one or more key values including a first key value, said first key value being a first key value type;
	store at the first SBC a first key value count, said first key value count indicating the number of messages from which the first key value was extracted, each of the messages from which the first key value was extracted being a message that was being processed by an entity when the entity processing the message experienced a message processing failure;
	receive, by [[a]] the first SBC, 
	perform, by the first SBC, a message processing failure verification check on the first message to determine whether to process said first message or drop said first message, the message processing failure verification check including:
	extracting, by the first SBC, one or more key values from one or more of the plurality of message headers; and
	determining, by the first SBC, whether to process said first message or to drop said first message based on said one or more extracted key values extracted by the first SBC from one or more of the plurality of message headers of the first message.
Claim 17 (original):	The communications system of claim 16,
	 wherein said first SBC is one of plurality of SBCs included in a cluster of SBCs; and
	wherein said first message includes a Session Initiation Protocol request.
Claim 18 (previously presented):	The communications system of claim 17,

	wherein said determining, by the first SBC, whether to process said first message or to drop said first message based on said one or more extracted key values from said first message includes comparing said one or more key values extracted from said first message to a key value drop list generated by the first SBC based on key values identified by SBCs of the cluster of SBCs as being extracted from messages being processed at a time when the SBC processing the message experiences a message processing failure.
Claim 19 (currently amended):	The communications system of claim 18, 
	wherein said first processor is further configured to control the first SBC to:
	
	generate the key value drop list by including on the key value drop list key values, which have a key value count greater than the key value type threshold to which the key value corresponds.
Claim 20 (currently amended):	The communications system of claim 16,
	wherein said first processor is further configured to control the first SBC to store at the first SBC in persistent memory a key value count for each key value extracted from a message being processed by the first SBC when the first SBC experiences a message processing failure; [[and]]
	wherein said first key value count is stored in said persistent memory; and
	wherein said determining, by the first SBC, whether to process said first message or to drop said first message based on said one or more extracted key values from said first message includes comparing said one or more key values extracted from said first message to a key value drop list generated by the first SBC based on key values identified by the first SBC as being extracted from messages being processed at a time when the first SBC experiences a message processing failure.

Reasons for Allowance

The flowing is an examiner’s statement of reasons for allowance
Claims 1, 12 or 16, will be allowable, since the closed arts, Li (U. S. Pub. No. 2020/0252503 A1), Kennedy (U. S. Pub. No. 2017/0054642 A1), and Ed et al. (hereinafter referred to as Ed) (J. Hautakorpi, Ed, G.Gamarillo, Ericsson, R. Penfield, Acme Packet, A. Hawrylyshen, “Requirements from Session Initiation Protocol (SIP) Session Border Control (SBC) Deployments”) fail to anticipate or render obvious the elements and limitations, such as, a communication method or communication system, comprising: setting a first threshold value for a first key value type, setting a second threshold value for a second key 
Li, Kennedy or Ed simply teaches methods and systems for authenticating calls, systems and methods for prioritizing SIP messages, and methods implemented in SIP intermediaries known as SBCs.
Further, by continually thorough searching, some other relevant prior arts have been found and they do not teach the claims above. TORRES et al. (U. S. Pub. No. 2015/0312838 A1) teaches bandwidth allocation for real-time service traffic flows. Russel (U. S. Pub. No. 2017/0163803 A1) teaches methods, systems, and computer readable media for nuisance call management. BALLARD (U.S. Pub. No. 2010/0175122 A1) teaches system and method for preventing header spoofing.
Dependent claims 2-11, 13-15 and 17-20 depend on now allowed independent claims 1, 12 or 16, therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on February 11, 2020. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
09/09/2021

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454